Title: 2 August., 2 August 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       2 August. The congress resolved that Jonathan Trumbull, deputy paymaster general of the Northern Department, be sent $200,000 and additionally that he send a return of all monies intrusted to him since his appointment; that General Washington be permitted to employ as many Stockbridge Indians as necessary; that one hundred old arms held by the congress be sent to the Pennsylvania Committee of Safety for repair and issuing to soldiers going to the Flying Camp; that the paymaster general and deputies, commissary general and deputies, and quartermaster general and deputies be required to submit weekly returns of monies supplied them; that the commissary general and deputies and quartermaster general and deputies make monthly returns of supplies in their care; and that the commanders of each department make monthly returns of drafts made on them by the paymaster (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:627–628).
      